Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	Claims 1-20 rejected under 35 USC 101 for being directed to an abstract idea without significantly more.
	Claim 1 recites at least one non-transitory computer readable storage medium configured to store instructions that when executed by at least one processor included in a server of computing device cause the server computer device to identify resolvable trending issues which is a statutory category of invention.
	Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “receiving the plurality of text streams; performing textual analysis on the plurality of text streams to determine a trending issue presented in the plurality of text streams; identifying, based on the textual analysis, a plurality of solutions for resolving the trending issue; generating, for each solution of the plurality of solutions, information for implementing the solution; and transmitting, to a client computing device, the trending issue to enable the client computing device to enact at least one solution of the plurality of solutions to resolve the trending issue” are recited at a high level of generality such that it could be practically performed by a human. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the 
	Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. Claim 1 recites additional elements of a user interface of an application that is being executed by a computing device are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication roles or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
	Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “at least one non-transitory computer readable medium”, “instructions, “at least one processor included in a server computing device”, “a client computing device”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the 
	Similarly, claims 9 and 17 recite an abstract idea of mental processes. The additional elements “server computing device”, “memory”, and “processor” do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
	Dependent claims 2-8, 10-16, and 18-20 inherit the same defects.
Claim Rejections - 35 USC § 102
2.	Claims 1-3, 8-11, 16-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Adams et al. (2015/0161633).
As to claim 1, Adams teaches at least one tangible non-transitory computer readable storage medium configured to store instructions where the instructions are executable by a processor ([0069-0070]) included in a server computing device cause the server computing device ([0075-0076]) to identify resolvable trending issues identifiable in a plurality of text streams ([0059-0061]) by carrying out steps that include: receiving a plurality of text streams ([0004] – gathering data from scraping social media sources, scraping blogs, forums and other social interaction sites; [0059-0061] – groups and information related to issues associated with a given group are reported; reporting engine provides information to the user device 106 for presenting trending reports, Fig. 
As to claims 2, 10, and 18, Adams teaches the at least one non-transitory computer readable storage medium of claim 1, the method of claim 9 and the server computing device of claim 17, wherein performing the textual analysis on the plurality of text streams comprises: extracting one or more keywords from the plurality of text streams; and generating one or more time series for the one or more keywords, wherein a respective time series of the one or more time series represents a number of occurrences of a respective keyword of the one or more keywords in the plurality of text streams over a period of time ([0004, 0022]).  
As to claims 3, 11, and 19, Adams teaches the at least one non-transitory computer readable storage medium of claim 2, the method of claim 10 and the server 
As to claims 8 and 16, Adams teaches the at least one non-transitory computer readable storage medium of claim 1 and the method of claim 9, wherein each of the plurality of text streams are included in a respective electronic message, a respective transcription, a respective chat history, a respective social media post, or a respective review ([0003-0004, 0015-0016, 0019, 0047]).
Claims 9 and 17 rejected for the same reasons discussed above with respect to claim 1.
Claim Rejections - 35 USC § 103
3.	Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2015/0161633) in view of Pridgen (2019/0394218).
As to claims 6, 14, Adams does not explicitly discuss the method of claims 1 and 9, wherein the textual analysis further comprises: filtering the input data using one or more machine learning models trained to identify one or more textual patterns that correspond to malicious activity in the plurality of text streams.
Pridgen teaches various machine learning technique used to analyze content retrieved from the domain server or insights extracted from the content to determine 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pridgen into the teachings of Adams for the purpose of utilizing various machine learning techniques to analyze web pages and other content to determine whether the text associated with malicious entities.

4.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2015/0161633) in view of Hogan et al. (2012/0310632).
As to claims 7, Adams does not explicitly discuss the method of claims 1 and 9, wherein the textual analysis further comprises: preprocessing the plurality of text streams by tokenizing one or more portions of the plurality of text streams, removing one or more words from the plurality of text streams, or some combination thereof.
Hogan teaches preprocessing each word string comprises removing one or more orientation words from each word string, removing one or more unnecessary words from each word string (claim 23).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pridgen into the teachings of Adams for the purpose of removing unnecessary words from the word string prior to perform actions to resolve the trending issue.
Allowable Subject Matter
5.	Claims 4, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claims 2 and 3). Claims 12, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 9) and any intervening claims (claims 10 and 11). Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 17) and any intervening claims (claims 18 and 19)
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits that further carefully review prior art of records, specifically Adams et al. (2015/0161633), Pridgen (2019/0394218), and Hogan et al. (2012/0310632) teach the amended claims that examiner presented above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652